Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 1 of 6 PagelD 677

Exhibit “C"
Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 2 of 6 PagelD 678

Sandra K. Dressler * 3823 SE 11th Place, Unit 1 * Cape Coral, Florida 33904

To: Greg Van Guilder, Chief Financial Officer
Educational Credit Management Corporation - ECMC
111 Washington Avenue South

Suite 1400

Minneapolis, MN 55401

RE: Educational Credit Management Corporation-ECMC 8-28-2017
Certified Mail Letter: 7017 1000 0000 6892 4719
Alleged Account #: 786055 01,02, 03, 04, 05, 06, 07, 08
NOTICE OF DISPUTE
Dear Mr. Van Guilder;

In regards for your recent loan statement, request for review that your institution recently sent me on
8-15-2017. However, "Fraud vitiates the most solemn Contracts, documents and even judgments" [U.S.
vs. Throckmorton, 98 US 61, at pg. 65]. Therefore your institution’s fraud nullifies anything I may have
signed.

From my previous notice that no phone contact be made while this account is being disputed, you
continuously violated that right with repeated pre-recorded harassment calls, threats of garnishment of
wages and notices of default by violating the law of consumer protection. Furthermore, no one answered
any of the points in my previous letter. I want to receive absolute assurance from Educational Credit
Management Corporation-ECMC that they did not breach the agreement. In order to settle this matter,
please sign or have an authorized officer sign the enclosed affidavit, confirming that you have read the
agreement, that you understand GAAP, the bookkeeping entries, accounts receivables and deposits, the
banking laws, and the Federal Reserve bank’s policies and procedures.

I had sent you my request dated 7-1-2017 for you to confirm the balance owing on the above referenced
matter and for you to confirm that you would accept full payment of the alleged obligation from me in
consideration of your delivery to me of the original instrument of indebtedness in its original form.

It is apparent that you have overlooked or ignored my request. Accordingly, unless I receive your written
confirmation that you will accept payment from me in consideration of your delivery to me of the
original instrument of indebtedness in its original form on or before 9-30-2017, I will conclude that you
are either unable or unwilling to comply, and I will thereafter consider the matter between us to have
been legally and financially settled.

This Notice is to confirm that your claim is disputed under 15 USC § 1692 et seq. Please verify under
oath that this claim is valid, free from any claims and defenses including but not limited to: any breach of
agreement, failure of consideration or material alterations, and that the original lender provided value.
Further, that the alleged account was transferred in good faith and by the consent of all parties involved.

After reasonable inquiry I have concluded that Educational Credit Management Corporation-ECMC is
in breach of the alleged agreement. The following facts support my position in this matter:

1. Educational Credit Management Corporation-ECMC failed to disclose to the alleged consumer
Sandra K. Dressler (hereinafter “consumer”) that Educational Credit Management Corporation-
ECMC used consumer’s note, capital, funds, money or money equivalent to fund a note, check or
similar instrument that was used to fund the charges on the alleged account, whereby Educational
Credit Management Corporation-ECMC did not perform under the agreement and risked nothing of
value.

Page 1 of 3
Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 3 of 6 PagelD 679

2. Educational Credit Management Corporation-ECMC has not used any of their own capital, funds,
money or money equivalents to pay for any charges on the alleged account.

3. Educational Credit Management Corporation-ECMC received “something-for-nothing” by using
the consumer’s note(s) to fund charges to the account while retaining payments from consumer.

4, Verification if this debt has been assigned or sold to a debt collector.

5. When accounts are 90 days or more overdue, Educational Credit Management Corporation-ECMC
receives a payoff of the amount due from insurance, whose premiums were unknowingly funded by
the so-called “borrower”.

I want to receive absolute assurance from Educational Credit Management Corporation-ECMC that they
did not breach the agreement. In order to settle this matter, please sign or have an authorized officer sign
the enclosed affidavit, confirming that you have read the agreement, that you understand GAAP, the
bookkeeping entries, accounts receivables and deposits, the banking laws, and the Federal Reserve Bank’s
policies and procedures.

In addition please furnish me with the following information:

1. Acomplete statement of Damages, including each and every loss that Educational Credit
Management Corporation-ECMC incurred under the alleged agreement.

2. A copy of any insurance claim having been made by Educational Credit Management Corporation-
ECMC regarding this account.

3. A front and back, true and correct copy of the alleged signed agreement bearing my signature (full
& complete disclosure), and a detailed copy of the alleged account.

4. The name, address and telephone number of Educational Credit Management Corporation-
ECMC’s CPA auditor.

5. A copy of your oath of office confirming you are not violating 15 USC § 1692(e) 3.
6. Verification if this debt has been assigned or sold to a debt collector.

7. If this debt has been assigned to a debt collector, please provide the commission amount if
collection efforts are successful.

8. If this debt has been sold to a debt collector, please provide the price for which it was sold.

If you cannot verify this debt by the above listed means, then what right do you have, under the Fair
Debt Collection Practices Act 15 USC § 1692, to even send me a letter? Are you committing mail
fraud?

You are required by federal law to furnish the credit bureaus with the required disclosure by placing a
“notice of dispute” on my account within (30) days after receiving this dispute letter. I am maintaining

a careful record of dates as well as time-stamped copies of my credit reports, which will show that you
have violated the Fair Credit Reporting Act, Section 623(a)(3) [15 USC § 1681s-2] if you do not place the
disclosure within the required (30) day period.

Also, during this validation period, if any action is taken which could be considered detrimental to any of
my credit reports, I will consult with legal counsel for suit. This includes any listing of any information to
a credit-reporting repository that could be inaccurate or invalidated. If your offices have or continue to
report invalidated information to any of the three major credit bureaus (Equifax, Experian, TransUnion),
this action might constitute fraud under both federal and state laws and directly violate the Fair Credit
Reporting Act. Due to this fact, if any negative mark is found or continues to report on any of my credit
reports by your company or any company that you represent, I will not hesitate in bringing legal action
against you for the following: Violation of the Fair Credit Reporting Act and Defamation of Character.

I am sure your legal staff will agree that non-compliance with this request could violate Fair Credit
Reporting Act, Section 623(a)(3) - Responsibilities of furnishers of information to consumer reporting

Page 2 of 3
Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 4 of 6 PagelD 680

agencies [15 USC § 1681s-2], putting your company in serious legal trouble with the FTC and other state
or federal agencies.

All communications and omissions will be made part of and incorporated into any litigation arising from
this matter. Failure to verify and validate the debt within thirty (30) days by signing the enclosed
affidavit confirms that no further action will be taken and an absolute waiver of any right to collect the
alleged debt. Furthermore all references to this account must be deleted and completely removed from

my credit file and a copy of such deletion request shall be sent to me immediately.

You must contact me in writing and request an extension in the event that you need more than thirty (30)
days to verify and validate the debt. Failure to do so. confirms that the time limit is reasonable.

This notice also constitutes a Notice to Cease Telephonic Communications. Non-compliance with this
request will violate the Telephone Consumer Protection Act 47 USC § 227.

NOTICE

THIS IS NOT A REQUEST FOR CONFIRMATION THAT YOU HAVE A COPY OF AN AGREEMENT OR
COPIES OF STATEMENTS. THIS IS A DEMAND FOR PROOF THAT YOU HAVE THE REQUISITE
KNOWLEDGE OF THE FACTS, AND THAT THE ALLEGED CREDITOR PROVIDED ADEQUATE
CONSIDERATION AND INCURRED A FINANCIAL LOSS UNDER THE FULL & COMPLETE
ORIGINAL AGREEMENT.

Notice to the Principal is Notice to the Agent, and Notice to the Agent is Notice to the Principal.

Thank you very much and best regard.

Sincerely,

Sole reolO

Signed without prejudice by: Sandra Dressler

PS. Please be aware that dependent upon your response, I may be detailing any potential issues with
your company via an online public press release, including documentation of any potential small claims
action.

Ce:

1, Equifax 6. TransUnion
Attention: Richard F. Smith/ Attention: James M. Peck / CEO & President
Chairman and CEO 555 W. Adams Street, Chicago IL 60661

PO. Box 740241, Atlanta GA 30374
7. TransUnion Consumer Solutions

2. Equifax Information Services LLC PO. Box 2000, Chester PA 19022-2000

PO. Box 740256, Adanta 30374
* GA 8 Consumer Financial Protection Bureau

3. Experian Corporate Headquarters Aitention: Enforcement Division
Attention: Don Robert / Chairman 1700 G Street NW, Washington DC 20552

475 Anton Blvd., Costa Mesa CA 92626
9, Federal Trade Commission

4. Experian Corporate Headquarters Attention: Bureau of Consumer Protection
Attention: Don Robert / Chairman 600 Pennsylvania Avenue NW, Washington DC
955 American Lane, Schaumburg IL.60173 20580

5, Experian Disputes Office
P.O. Box 4500, Allen TX 75013

Page 3 of 3
Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 5 of 6 PagelD 681

AFFIDAVIT: VERIFICATION OF DEBT

The undersigned affiant, being duly sworn, deposes and states:

1.

That I have the requisite knowledge of the facts regarding “ Educational Credit
Management Corporation - ECMC Account Number 786055 01, 02, 03, 04, 05, 07, 08
including the agreement, account ledgers and bookkeeping entries;

That Educational Credit Management Corporation - ECMC does not follow Generally
Accepted Accounting Principles (GAAP) or the Federal Reserve Bank's policies and
procedures, and did not create credits from the Cardholder's signed receipts, promises
to pay, notes, or other instruments;

That Educational Credit Management Corporation - ECMC used its own money, money
equivalent, credit or capital, or that of other depositors, as adequate consideration to
purchase the loan agreement and notes from the Cardholder;

That Educational Credit Management Corporation - ECMC did not accept, receive or
deposit any money, money equivalent, note, credit or capital from the account holder to
fund a note, check or similar instrument that was used to finance/ fund the charges on
the alleged account;

That Educational Credit Management Corporation - ECMC incurred financial losses and
has been damaged in the amount of $ 33,773,74, and is attempting to collect a bona fide
debt arising from services provided and/or goods sold to the account holder;

 

When accounts are 90 days or more overdue, Educational Credit Management
Corporation - ECMC does not receive a payoff of the amount due from insurance,
whose premiums were unknowingly funded by the so-called “borrower”.

That all material facts and terms and conditions regarding the alleged account, have
been disclosed to the account holder in the borrower’s agreement and promissory note;

That Educational Credit Management Corporation - ECMC is the holder in due course
of all notes and that the notes were taken for value, in good faith, and without any
notice of claims or defenses, and that any transfer of the account was made with the full
knowledge and consent of all the parties; and

That I have personal knowledge that the agreement and promissory notes were not
altered or forged in any way.

ATTESTATION

The facts stated above are true, correct and complete.

 

 

 

Signed by:
Subscribed and Sworn before me this. Day of. __, 2.
The State of. County of.

Print Name & Title

 

Signature & Seal of Notary
Case 2:18-cv-00311-JES-UAM Document 92-3 Filed 01/25/19 Page 6 of 6 PagelD 682

   
           

"2 LLG 9£¢9 oggs

Mn na

ILS iG

[Wf ‘Sie OBULI ys

IL ft

     

=

epiag
bPviusom 11)

“
10;

 

‘eq Sseippe Aton

[P4939 « oar
NRMP e801 ta SA ey

Heys

AZ IND Usp Eg

   

    
